Citation Nr: 0405435	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  01-06 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date, prior to June 11, 1996, for 
the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  The M&ROC denied 
entitlement to an effective date, prior to June 11, 1996, for 
a grant of a TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran was awarded separate 30 percent disability 
evaluations for plantar calluses of the left foot and right 
foot effective June 11, 1996.  

3.  The veteran's service-connected disabilities were shown 
to render him unable to secure or follow a substantially 
gainful occupation as of June 11, 1996, when his combined 
rating became 60 percent disabling.


CONCLUSION OF LAW

The criteria for an effective date, prior to June 11, 1996, 
for a grant of a TDIU have not been met. 38 U.S.C.A. § 5110 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 3.400, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, service connection for plantar calluses of the 
feet was granted by the M&ROC in a January 1974 rating 
decision.  

Disability evaluations were assigned as follows: 20 percent 
from August 8, 1973; 100 percent from August 27, 1973; and 20 
percent from November 1973.  In a July 1974 rating decision, 
the M&ROC awarded the veteran an additional temporary total 
(100) percent evaluation from April 1974, which was then 
reduced to 20 percent from June 1974.

In a December 1974 decision, the Board found that a 30 
percent rating was warranted for bilateral plantar calluses 
from August 1973.  The increased rating was assigned by the 
M&ROC in a December 1974 rating decision.

In May 1975, the M&ROC granted an additional period of 
temporary total evaluation for bilateral plantar calluses 
effective from January 1975.  The disability evaluation was 
then reduced to 30 percent from May 1975.  

The veteran's request for an increased rating was before the 
Board again in February 1977.  At that time, the Board 
awarded separate 20 percent disability evaluations for each 
foot, which equaled a 40 percent combined rating.  The 
veteran's request for a TDIU was denied.  He did not appeal.  
The combined 40 percent rating was implemented by the M&ROC 
in a February 1977 rating decision.

The Board denied the veteran's request for an increased 
rating in a March 1979 decision and in an April 1981 
decision.  In addition, the Board denied the veteran's 
request for a TDIU.  He did not appeal.

The veteran filed a request for an increased rating of his 
plantar calluses in June 1996.  In a September 1996 rating 
decision, the M&ROC continued the combined 40 percent rating.  
While the veteran filed a notice of disagreement, he did not 
complete the appeal process by filing a substantive appeal or 
VA Form 9. See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 
20.1103.  

In a March 1997 rating decision, the M&ROC increased the 
disability evaluation of plantar calluses of each foot to 30 
percent disabling effective June 11, 1996.  The veteran did 
not appeal and as such, the decision became final. Id. 

The veteran filed VA Form 21-8940, Veteran's Application for 
Increased Compensation based on Unemployablity, in March 
1998.  He indicated on his application that he had last 
worked in 1986, when he became too disabled to continue 
gainful employment.

A TDIU was granted by the M&ROC in a September 1998 rating 
decision.  The effective date was June 11, 1996, the date the 
veteran's rating for plantar calluses combined to a 60 
percent evaluation.  

The veteran filed a claim for an effective date prior to June 
11, 1996, for the award of a TDIU in September 1999.  His 
request was denied by the M&ROC in a July 2000 rating 
decision.  He disagreed with the denial and initiated the 
instant appeal.


General Criteria

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met. Id.   
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  


Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

Except as otherwise provided in paragraph (o)(2), increases 
will be effective the date of receipt of claim or date 
entitlement arose, whichever is later. See 38 C.F.R. 
§ 3.400(o).  According to 38 C.F.R. § 3.400 (o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.

The effective date of reopened claims is the date of receipt 
of claim or date entitlement arose, whichever is later. 
38 C.F.R. § 3.400 (r).


Analysis

Preliminary Matters: Duties to Notify & to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.  

The VCAA applies to this case even though the veteran's claim 
was filed in September 1999, prior to the effective date for 
the new legislation.  See VAOGCPREC 7-03.  There has been 
compliance with this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The 
M&ROC has obtained all VA and non-VA evidence identified by 
the veteran.  In August 2003, the M&ROC sent a letter to the 
appellant explaining the VCAA and asking him to submit 
certain information in connection with his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
obtain.  The letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran was asked to identify all VA and private health 
care providers who had records pertinent to his claim and to 
complete releases for each such provider.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In VA Form 21-4138, Statement in Support of Claim, received 
in August 2003, the veteran indicated that all his medical 
documentation with respect to his claim might be obtained 
from the Topeka VA Medical Center (VAMC).  The Board notes 
that these VA treatment records had previously been 
associated with the claims file.  The veteran has been 
accorded ample opportunity to submit evidence and argument 
and has not indicated that he has additional evidence to 
submit.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  

In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

At this juncture, the Board notes that a recent decision by 
the United States Court of Appeals for Veteran Claims' (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  In the instant case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Pelegrini 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.  


Earlier Effective Date

The veteran contends that the correct effective date for the 
award of a TDIU should be October 1973, when he became too 
disabled to work.  The Board has thoroughly reviewed the 
evidence of record and finds that the veteran's request for 
an effective date prior to June 11, 1996, for the award of a 
TDIU must be denied.  

Initially, the Board finds that the veteran previously filed 
requests for a TDIU.  However, his claims were denied by the 
M&ROC and subsequently upheld by the Board in decisions dated 
in 1977, 1979, and 1981.  When the Board affirms a 
determination of the M&ROC, that determination is subsumed by 
the final appellate decision.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1104.  The veteran did not appeal either Board 
decision, and as a general rule, a decision by the Board is 
final unless the Chairman of the Board orders reconsideration 
of the decision. See 38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1100(a); See also 38 U.S.C.A. § 7111(a)(a decision by 
the Board is subject to revision on the grounds of clear and 
unmistakable error (CUE)).  Therefore, the 1977, 1979, and 
1981 denials of a TDIU are final.  As such, an effective date 
prior to 1981 for the award of a TDIU must be denied due to a 
lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Second, it was not until March 1997 that the M&ROC awarded 
the veteran a combined 60 percent rating for plantar calluses 
on each foot. 38 C.F.R. § 4.25. Therefore, he did not meet 
the specific objective percentage requirements of 38 C.F.R. 
§ 4.16(a) until June 11, 1996, when the combined 60 percent 
rating became effective.  The M&ROC granted a TDIU in a 
September 1998 rating decision based on the increased 60 
percent combined schedular rating.  There was no evidence of 
record that the veteran's bilateral plantar calluses, 
supported a finding that the veteran was unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities. 38 C.F.R. § 4.16(b).  

While the veteran has argued for an October 1973 effective 
date for the award of a TDIU, the Board would note that in 
his March 1998 TDIU application, he himself indicated that he 
had become too disabled to work in 1986. (Emphasis added.)  
However, that aside, it was not until June 11, 1996, that the 
veteran met the objective criteria for the award of a TDIU. 
38 C.F.R. § 4.16 (a), (b). Thus, as indicated at the outset, 
the veteran's claim of entitlement to an effective date prior 
to June 11, 1996, for the award of a TDIU must be denied.  In 
cases such as this, where the law is dispositive, the claim 
should be denied due to a lack of legal merit. Sabonis, 
supra.


ORDER

Entitlement to an effective date, prior to June 11, 1996, for 
the grant a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



